930 F.2d 37
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.The LAITRAM CORPORATION, Petitioner,v.NEC CORPORATION, NEC Information Systems, Inc., and Sears,Roebuck and Company, Respondents.
Misc. No. 291.
United States Court of Appeals, Federal Circuit.
Nov. 20, 1990.

Before PAULINE NEWMAN, Circuit Judge, COWEN, Senior Circuit Judge, and RADER, Circuit Judge.
ON PETITION FOR PERMISSION TO APPEAL.
PAULINE NEWMAN, Circuit Judge.

ORDER

1
The Laitram Corporation (Laitram) petitions for permission to appeal the September 12, 1990 order, certified on October 12, 1990, by the United States District Court for the Eastern District of Louisiana as one involving a controlling question of law as to which there is a substantial ground for difference of opinion and as one where an immediate appeal will materially advance the ultimate termination of the litigation.  NEC Corporation, et al.  (NEC) oppose the petition.


2
Upon review of the district court's orders and the parties' submissions,

IT IS ORDERED THAT:

3
Laitram's petition for permission to appeal the Partial Summary Judgment of Infringement is granted.